SULLIVAN, J.
This is an original proceeding in this court by Willard White, commandant of the Soldiers’ Home, praying that a writ of mandate be issued commanding the state auditor to draw his warrant for a balance claimed to be due the plaintiff on his salary as commandant of the Soldiers’ Home.
In consideration of the fact that said commandant’s salary was feed by a statute and that the legislature in the general appropriation act for the biennial term beginning the first Monday in January, 1913, made an appropriation for a greater sum for the commandant’s salary than was feed by statute, the same rule of decision would apply in this case that would apply in the case of John Hailey v. Fred L. Huston, State Auditor, decided by this court at the November, 1913, term, ante, p. 165, 136 Pac. 212, and on the authority of that case the alternative writ of mandate heretofore issued must be quashed and the peremptory writ denied, and it is so ordered.
No costs are awarded in this case.
Ailshie, C. J., and Stewart, J., concur.